United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.D., Appellant
and
TENNESSEE VALLEY AUTHORITY,
Chattanooga, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-378
Issued: April 10, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 4, 2006 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ hearing loss decision dated November 6, 2006. Under 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this schedule award decision.
ISSUE
The issue is whether the Office properly denied appellant’s claim for an additional
schedule award for his binaural hearing loss.
FACTUAL HISTORY
On October 10, 1996 appellant, a 58-year-old machinist, filed a claim for benefits,
alleging that he sustained a bilateral hearing loss causally related to factors of his federal
employment. In a November 25, 1996 memorandum, the employing establishment indicated that
appellant had been exposed to hazardous noise from September 1977 through July 1996 from
welding pump castings, compressor castings, gear trains, clinker grinders, air cylinders, air tools,
guillotine cylinders, and potable sump pumps, boiler feeds, pumps, turbines, gas recirculating
fans, gearboxes and damper drive systems.

In an audiologic and otologic evaluation dated June 18, 1997, Dr. John D. Loucks, a
Board-certified otolaryngologist, noted findings on audiological evaluation based on a June 18,
1997 audiogram. At the frequencies of 500, 1,000, 2,000 and 3,000 hertz, the following
thresholds were reported: right ear -- 40, 25, 30 and 60 decibels: left ear -- 45, 40, 50 and 75
decibels. Based on these findings, Dr. Loucks concluded that appellant had a hearing loss of
20.63 percent in his right ear and a 44.25 percent loss in his left ear, which amounted to a 20
percent binaural hearing loss.
In a memorandum dated March 6, 1998, an Office medical adviser, relying on
Dr. Loucks’ audiogram results and calculations, determined that appellant had a 24 percent
permanent binaural hearing loss.
On March 19, 1998 the Office granted appellant a schedule award for a 24 percent
binaural hearing loss for the period June 18, 1997 to May 19, 1998, for a total of 48 weeks of
compensation.
On October 3, 2006 appellant filed a Form CA-2 claim for an additional hearing loss.
Appellant submitted copies of a September 30, 2004 audiogram which showed high-frequency
hearing loss.
In a report dated November 2, 2006, an Office medical adviser reviewed the
September 30, 2004 report and stated that it showed significant worsening of appellant’s hearing
since his June 1997 audiogram. He stated, however, since appellant apparently retired in 1996,
such worsening cannot be attributed to his federal employment, as a claimant’s hearing loss
“does not increase when [he is] removed from [the] hazardous source.”
In a decision dated November 6, 2006, the Office found that appellant was not entitled to
an additional schedule award for his hearing loss. The Office noted that appellant had retired
from federal employment as of July 25, 1997, and found that there was no indication that he was
entitled to additional impairment due to an employment-related noise-induced hearing loss after
the expiration of the 1997 schedule award.
LEGAL PRECEDENT
The schedule award provisions of the Federal Employees’ Compensation Act1 and its
implementing federal regulation2 set forth the number of weeks of compensation to be paid for
permanent loss of use of specified members, functions and organs of the body listed in the
schedule.3 However, neither the Act nor the regulations specify the manner in which the
percentage loss of a member, function or organ shall be determined. The method of determining
this percentage rests in the sound discretion of the Office.4 To ensure consistent results and

1

5 U.S.C. § 8107 et seq.

2

20 C.F.R. § 10.304.

3

See Donald A. Larson, 41 ECAB 947 (1990); Danniel C. Goings, 37 ECAB 781 (1986); Richard Beggs, 28
ECAB 387 (1977).
4

Id.

2

equal justice under the law to all claimants, good administrative practice requires the use of
uniform standards applicable to all claimants.5
Under the American Medical Association, Guides to the Evaluation of Permanent
Impairment, hearing loss is evaluated by determining decibel loss at the frequency levels of 500,
1,000, 2,000 and 3,000 hertz. The losses at each frequency are added up and averaged and a
“fence” of 25 decibels is deduced since, as the A.M.A., Guides point out, losses below 25
decibels result in no impairment in the ability to hear everyday speech in everyday conditions.6
Then the remaining amount is multiplied by 1.5 to arrive at the percentage loss of monaural loss.
The binaural loss is determined by calculating the loss in each ear using the formula for
monaural loss. The lesser loss is multiplied by five, then added to the greater loss and the total is
divided by six to arrive at the amount of binaural hearing loss.7
ANALYSIS
The Board finds that the case is not in posture for decision.
The Board has long recognized that, if a claimant’s employment-related hearing loss
worsens in the future, he may apply for an additional schedule award for any increased
permanent impairment.8 The Board has also recognized that a claimant may be entitled to an
award for an increased hearing loss, even after exposure to hazardous noise has ceased, if causal
relationship is supported by the medical evidence of record.9 The Office’s procedure manual
addresses the different procedures to be followed in schedule award cases where an original
award is modified, and in cases where a claimant sustains increased impairment at a later date as
follows:10
“b(1) If it is determined after payment of a schedule award that the claimant is
entitled to a greater percentage of loss, an amended award should be issued. The
pay rate will remain the same, and the revised award will begin on the day
following the end of the award issued previously.
“b(2) If, on the other hand, the claimant sustains increased impairment at a later
date which is due to work-related factors, an additional award will be payable if
supported by the medical evidence. In this case, the original award is undisturbed

5

Henry King, 25 ECAB 39, 44 (1973); August M. Buffa, 12 ECAB 324, 325 (1961).

6

A.M.A., Guides 250 (5th ed. 2001).

7

Id. See also Danniel C. Goings, supra note 3.

8

Paul R. Reedy, 45 ECAB 488, 490 (1994).

9

Adelbert E. Buzzell, 34 ECAB 96 (1982).

10

The Board notes that the Office erred in finding that any worsening of appellant’s hearing loss cannot be
causally related to his employment because he retired from federal employment in 1996 and did not experience any
additional exposure to loud noise.

3

and the new award has its own date of maximum medical improvement, percent
and period.”11 (Emphasis in the original.)
In the instant case, appellant submitted his September 30, 2004 audiogram results, which,
as the Office medical adviser indicated, showed a significant worsening of appellant’s hearing
loss since his 1997 audiogram. While the 2004 audiogram was not certified by a physician as
accurate, it is sufficient to warrant further development of the medical evidence.12
Accordingly, as the Office has not determined appellant’s entitlement to an additional
schedule award for his claimed increased hearing loss, this case must be remanded to the Office
for further development.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the November 6, 2006 decision of the Office of
Workers’ Compensation Programs be set aside and the case remanded for further action
consistent with this decision of the Board.
Issued: April 10, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.7b(1)-(2) (March 1995).
12

The Board has held that, if an audiogram is prepared by an audiologist it must be certified by a physician as
being accurate before it can be used to determine the percentage of hearing loss. Joshua A. Holmes, 42 ECAB 231,
236 (1990).

4

